Schuchman, J.
This is an action to recover damages for personal injuries occasioned to the plaintiff by reason of the defendants’ negligence. The plaintiff alleges that, while he was lawfully upon .a five-story flathouse owned by the defendants, in the act of delivering coal to a tenant and hoisting the coal on the dumb-waiter to the top floor, the dumb-waiter, on account of the rotten condition of the top board to which the center rope was attached and the frayed and worn-out condition of the rope, fell and injured his wrist and arm.
There is evidence that the janitor or caretaker of the defendants’ premises was notified of the defective condition of the dumbwaiter about two months before the accident occurred; that the ■defects existed for about two months, and that the exercise of •ordinary care or inspection would have revealed the defects. There is a sharp conflict in the evidence in regard to the rottenness of the top board of the dumb-waiter — not so much in regard to the *792frayed or wom-out condition of the rope, however. There is no doubt whatever that the rope did break, that the dumb-waiter did fall and that the plaintiff was struck by it on his wrist, and was injured. There was sufficient evidence of the defendants’ negligence to be submitted to the jury.
In regard to plaintiff’s contributory negligence, the evidence is of such a nature that different minds might draw different inferences, and we think that that question was properly left to the jury. The evidence shows that the plaintiff’s wrist was injured and the bones fractured; that the bones stick out at the wrist; the fingers are cramped up and the hand crippled; that a physician put the hand in plaster-of-paris for two weeks, and in a second plaster-of-paris for three weeks; that the plaintiff carried his hand in a sling for two months; that his hand was not as strong after the accident as before; that he cannot lift anything with the injured hand except a small stick, and that he suffered pain. Considering this evidence, we cannot assert that a verdict of $1,250 is excessive.
Judgment and order appealed from affirmed, with costs.
McCarthy and O’Dwyer, JJ., concur.
Judgment and order affirmed, with costs.